DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claim 50 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: because claim 50 read on specie 4, Fig.4, where the SB and ST is different, such that 0µm2 < SB-ST ≤ 30000µm2 would satisfied.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status:
	Claims 1- 50 are pending.
	Claims 1 and 3 are amended. 
Claims 48-50 are newly added.
Claims 2, 4-47 and 50 are withdraw from consideration.
	Claims 1, 3 and 48-49 are being examined as follow:



Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 16th 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US8759717B2 previously cited), in view of Gillner et al (US2002/005398A1 newly cited).
Regarding claim 1, Chamberlain discloses a heating electrode device (refer to Chamberlain Fig.11 show below) for energizing and heating glass (refer to Chamberlain title “Electrically heated window”), comprising: 
	a plurality of heat-generating conducting bodies (refer to Chamberlain Fig.11 show of plurality of #30 pathway) configured to extend as having a rectangular cross section (refer to Chamberlain Fig. 11 annotated below) and be arranged in a direction different from an extending direction (refer to Chamberlain “#30 pathway” direction), wherein 
	regarding the heat-generating conducting body (#30 pathway), when it is assumed that a thickness (refer to Chamberlain Fig. 11 annotated below) which is a size (refer to Chamberlain Fig.11 annotated below) in a direction perpendicular (refer to the direction of #30 pathway’s thickness) to an arrangement direction (refer to Chamberlain Fig. 11 annotated below) of a cross section perpendicular (refer to Chamberlain Fig. 11 annotated below) to the extending direction be H (refer to Chamberlain Fig. 11 annotated below) and a size of a larger side of sides parallel (refer to Chamberlain Fig. 11 annotated below) to the arrangement direction be WB (refer to Chamberlain Fig. 11 annotated below), H/WB > 1.0 is satisfied [refer to Chamberlain Fig.11 rectangular shape “#30 pathway” , Col 3 line 55-59 for value of “H” cited: “…The thickness of the at least one electrically conductive pathway in regions not adjacent the at least one busbar may be 2 to 30 micrometers, preferably 3 to 20 micrometers, more preferably 4 to 15 micrometers, even more preferably 5 to 13 micrometers, most preferably 6 to 12 micrometers...” and Col 4 line 23 -27 for “WB” cited: “…The width of the at least one electrically conductive pathways may be less than 50 micrometers, preferably less than 25 micrometers, even more preferably less than 17 micrometers, even more preferably less than 15 micrometers and most preferably less than 13 micrometers…”].

    PNG
    media_image1.png
    453
    606
    media_image1.png
    Greyscale

	Chamberlain does not disclose a dark color layer is laminated on at least one surface of each of the plurality of heat-generating conducting bodies.
	Gillner discloses a dark color layer (reflection-reducing layer of paint #203, Fig.4 and Par.0037) is laminated on at least one surface (surface of #203, fig.4) of each of the plurality of heat-generating conducting bodies (heating wire #200, fig.4) [refer to Gillner Par.0037 cited: “…In this embodiment too, a reflection-reducing layer of paint 203 covers the entire surface of the heating wire 200...”].

    PNG
    media_image2.png
    392
    444
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chamberlain heating electrode device with a dark color layer is laminated on at least one surface of each of the plurality of heat-generating conducting bodies, as taught by Gillner, in order to prevent metallic reflection in the laminated pane [refer to Gillner, Par. 0036 cited: “…in order to prevent metallic reflection in the laminated pane…” and Par.0037 cited: “…In this embodiment too, a reflection-reducing layer of paint 203 covers the entire surface of the heating wire 200. If a strip-like, layered heating wire of this type is used in combination with only one tin-plated copper foil strip, when soldering it is…”].

Regarding claim 3, the modification of Chamberlain and Gillner discloses substantially all features set forth in claim 1, Chamberlain further discloses a transparent base material layer (#22 PET film), wherein 
	the heat-generating conducting body (#30 pathway) is arranged on one surface of the base material layer (22 PET film), and one surface of the heat- generating conducting body (#30 pathway) has contact with the surface of the base material layer (22 PET film) (refer to Chamberlain Fig. 11 shown above in claim 8) (Explanation on “transparent”: Chamberlain’s electrically heated window is exhibit a light transmission of at least 75% (refer to Chamberlain Col 2 line 54-55 cited: “…The window may exhibit a light transmission of at least 70%, preferably at least 75%, such as for windscreens…”), and since Chamberlain “22 PET film” is a layer material on the window, therefore “22 PET film” is also at least 75% in light transmission too, thus it is well within the definition of transparent).

	Regarding claim 48, the modification of Chamberlain and Gillner discloses substantially all features set forth in claim 1, Chamberlain further discloses an interval between adjacent heat-generating conducting bodies is between 1.0 mm and 3.0 mm [refer to Chamberlain Col 1 line 12-16 cited: “…For windows used as a windscreen in a vehicle, the electrical heating means are generally provided as an array of fine (having a diameter of less than 30 micrometers), closely spaced (a wire-to-wire distance of between 1 mm and 3 mm) wires…”]. That is within the range of 0.5mm -5.0mm.

	Regarding claim 49, the modification of Chamberlain and Gillner discloses substantially all features set forth in claim 1, Chamberlain further discloses an pitch For windows used as a windscreen in a vehicle, the electrical heating means are generally provided as an array of fine (having a diameter of less than 30 micrometers), closely spaced (a wire-to-wire distance of between 1 mm and 3 mm) wires…”], that is within the range of 0.5mm-5.0mm. 

Response to Amendment
With respect to the Drawing Objection: the applicant’s argument filed on January 27th 2021 that overcame the Drawing objection in the previous office action. 
With respect to the Specification Objection: the new title and the amendment filed on January 27th 2021 that overcame the Specification objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on January 27th 2021 that overcame the Rejection 112b in the previous office action. 

Response to Argument
Applicant's arguments with respect to claims 1-3, filed on January 27th 2021, have been considered but are moot in view of the new ground(s) of rejection. 
	Gillner discloses a dark color layer (reflection-reducing layer of paint #203, Fig.4 and Par.0037) is laminated on at least one surface (surface of #203, fig.4) of each of the plurality of heat-generating conducting bodies (heating wire #200, fig.4) [refer to Gillner Par.0037 cited: “…In this embodiment too, a reflection-reducing layer of paint 203 covers the entire surface of the heating wire 200...”].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761